Case 1:19-cr-10041-JDB Document 146 Filed 12/27/19 Page 1 of 12              PageID 494



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
             Plaintiff,                         )      CR. NO. 19-cr-10041-JBD
                                                )
vs.                                             )
                                                )
BRITNEY PETWAY, and                             )
CHARLES ALSTON,                                 )
                                                )
             Defendants.                        )


               GOVERNMENT’S OMNIBUS MOTION IN LIMINIE
______________________________________________________________________

      The United States, by and though Counsel, respectfully submits this Court to order

that Defendants Britney Petway (“Petway”) and Charles Alston (together, the

“Defendants”), and their counsel, are precluded from mentioning, eliciting from any

witness, or attempting to elicit from any witness, information relating to the topics 1-15

below in the presence of the jury without first obtaining permission from the Court.

1.    Any suggestion or accusation that a prosecutor or agent engaged in
      misconduct.

      Allegations of misconduct should be handled outside the presence of the jury so

that the Court can determine whether there is a factual foundation and probative value.

2.    The presence or absence of any particular person on the government’s
      witness list, or the government’s choice to call or not call a particular
      witness.

      There are many reasons why the government will not call every witness on its list,

including that the witness may become unavailable, the witness may lack credibility, the


                                            1
Case 1:19-cr-10041-JDB Document 146 Filed 12/27/19 Page 2 of 12                   PageID 495



testimony may become cumulative, or the government may simply run out of time. A jury

could be confused if told that the government listed a particular person on its witness list,

but the person does not testify. In addition, although the government, of course, retains

its burden of proof, no negative inference – such as speculation about what that witness

might have said – is permitted based on the government’s decision not to call a witness.

See United States v. Russell, 142 F.3d 438, *4 (6th Cir. 1998) (reasoning, “[a]n adverse

inference such as this is permitted from the failure of a party to call a witness if the witness

is (1) peculiarly within the party's power to produce; and (2) if the testimony of that witness

would elucidate the transaction . . . . before arguing the adverse inference before a jury,

“an advance ruling from the trial court should be sought and obtained.”) (quoting United

States v. Blakemore, 489 F.2d 193, 195 n .4 (6th Cir.1973); see also United States v.

Wilson, 322 F.3d 353, 363 n.14 (5th Cir. 2003) (quoting McClanahan v. United States,

230 F.2d 919, 925 (5th Cir. 1956) (“[I]f the witness is ‘equally available’ to both parties,

any negative inference from one party’s failure to call that witness is impermissible.”).

The Defendants can subpoena any witness available to the government. Thus, the

Defendants should be precluded from commenting on or asking the jury to draw any

negative inference from the absence of a particular witness.

3.     Any out-of-court statements made by the Defendant or any other person if
       offered to prove the truth of the matter asserted.

       Although the government may use a defendant’s out of court statements against

the defendant under Fed. R. Evid. 802, when a defendant offers his or her own out-of-

court statement, such as an email, letter, or text message, to prove the truth of the matter

asserted, the statement is inadmissible hearsay. See Fed. R. Evid. 801, 802. Hence, the

Defendants should be precluded from introducing their own self-serving hearsay

                                               2
Case 1:19-cr-10041-JDB Document 146 Filed 12/27/19 Page 3 of 12                PageID 496



statements through any witness—whether the government’s witness or his own witness—

as doing so would allow the Defendants to introduce their own statements without being

subject to cross-examination.

4.     Disputes over discovery, including the timing of the production of records
       to the government by witnesses.

       Disputes over discovery are legal issues properly handled outside the presence of

the jury.

5.     Which other persons have, or have not, been charged in this or other cases.

       Whether or not another person has been charged in this or other cases is irrelevant

to the guilt or innocence of the Defendants who are charged in this case. The Defense

should not be permitted to discuss whether other physicians and/or medical professionals

were or were not charged. Nor should the Defense be permitted to discuss government

charging decisions generally or law enforcement efforts. See United States v. Re, 401

F.3d 828 (7th Cir. 2005) (“[t]he government's charging decisions are not proper subjects

for cross examination and argument”); see also Sixth Circuit Pattern Jury Instruction 8.08

(“Also remember that whether anyone else should be prosecuted and convicted for this

crime is not a proper matter for you to consider. The possible guilt of others is no defense

to a criminal charge. Your job is to decide if the government has proved this defendant

guilty. Do not let the possible guilt of others influence you decision in any way.”)

       If the defense, over the government’s objection, attempts to present argument

about whether or not other healthcare professionals have been charged, the government

should be permitted to rebut this line of argument, by, inter alia, arguing evidence of

medical professionals with whom the defendants may be affiliated who have been

charged.

                                              3
Case 1:19-cr-10041-JDB Document 146 Filed 12/27/19 Page 4 of 12                  PageID 497



6.     Any argument that encourages jurors to ignore the law, not follow this
       Court’s instructions, or otherwise violate their oaths as jurors.

       Jurors must follow the law. In United States v. Thompson, the court stated that

“the right to make closing argument does not include the right to have counsel make an

improper argument encouraging the jury to use its ‘de facto power to refuse to apply the

law as instructed by the court [and] exercise . . . such power in dereliction of the jury’s

sworn duty.’” 253 F.3d 700, 2001 WL 498430, at *16 (5th Cir. Apr. 9, 2001) (unpublished)

(quoting United States v. Funches, 135 F.3d 1405, 1408 (11th Cir. 1998). Other courts

have similarly held that court must protect against jury nullification. See United States v.

Thomas, 116 F.3d 606, 614 (2d Cir. 1997) (“We categorically reject the idea that, in a

society committed to the rule of law, jury nullification is desirable or that courts may permit

it to occur when it is within their authority to prevent.”); United States v. Sepulveda, 15

F.3d 1161, 1190 (1st Cir. 1993) (“A trial judge . . . may block defense attorneys’ attempts

to serenade a jury with the siren song of nullification . . .”). This encompasses any attempt

by the defense to invoke the Defendant’s age, health, or family needs that is intended to

invoke sympathy from the jury. See, e.g., United States v. Rainone, No. 09 CR 206, 2013

WL 389004, at *1 (N.D. Ill. Jan. 31, 2013) (“[T]he Court grants the Government’s Motion

to prohibit Defendant from introducing evidence of jury nullification. This ruling includes

evidence or argument regarding [the defendant’s] age, health, or family that is intended

to invoke sympathy.”).     Nor should defendants be permitted to offer evidence of a

humanitarian motive when there is no other purpose for that evidence but to ask the jury

to acquit despite proof of the elements of the crimes beyond a reasonable doubt. See

U.S. v. Duval, 865 F. Supp. 2d 803, 809 (E.D. Mich. 2012). A jury’s decision, especially

during the guilt phase of a criminal trial, should be based upon the evidence, and not upon

                                              4
Case 1:19-cr-10041-JDB Document 146 Filed 12/27/19 Page 5 of 12                   PageID 498



their sympathy for either the defendant or the victim of a particular crime. See Byrne v.

Butler, 847 F.2d 1135, 1139-40 (5th Cir. 1988).

7.     Plea negotiations, plea offers, or the rejection of a plea offer.

       The substance of plea negotiations, plea offers or a rejection of a plea offer is

irrelevant.

8.     Potential punishment or any other consequences that might result from a
       conviction.

       References to possible punishment would be an impermissible appeal to the jury’s

sympathy and is irrelevant. “The jury’s function is to find the facts and to decide whether,

on those facts, the defendant is guilty of the crime charged. The judge, by contrast,

imposes sentence on the defendant after the jury has arrived at a guilty verdict.” Simmons

v. United States, 512 U.S. 573, 579 (1994). “Information regarding the consequences of

a verdict is therefore irrelevant to the jury’s task. Moreover, providing jurors sentencing

information invites them to ponder matters that are not within their province, distracts

them from their factfinding responsibilities, and creates a strong possibility of confusion.”

Id.; see also Sixth Circuit Pattern Jury Instruction 8.05 (instructing the jury that “[i]t would

violate [their] oaths as jurors to even consider the possible punishment in deciding [their]

verdict.”).

9.     Defense counsel’s personal opinions of, or relationship with, the
       Defendants.

       Defense counsel’s personal opinions of or relationship with the Defendants is

irrelevant and would constitute impermissible testimony on behalf of counsel unless

defense counsel takes the stand as a witness.




                                               5
Case 1:19-cr-10041-JDB Document 146 Filed 12/27/19 Page 6 of 12               PageID 499



10.    The use of interview reports prepared by law enforcement to impeach
       government witnesses.

       In the course of the investigation of this case, law enforcement agents created

interview reports that, among other things, summarized interviews conducted with

prospective witnesses. Those reports are not the statements of the witnesses – they are

the statements of the agent who prepared them. Thus, although the Defendants may ask

the witness about topics discussed in the report, if they are not satisfied with the answer,

the Defendants may not introduce the contents of the interview reports to impeach an

interviewee. The government also requests that this Court preclude the Defendants from

publishing the contents of the interview reports to the jury, or otherwise suggesting to the

jury that the interview report is a statement of the witness. See Palermo v. United States,

360 U.S. 343, 349-52 (1959); Goldberg v. United States, 425 U.S. 94, 110 n.19 (1976);

United States v. Merida, 765 F.2d 1205, 1215 (5th Cir. 1985) (holding that interview

reports were not statements of the witness subject to the Jencks Act because they did

not contain any “substantially verbatim recital of an oral statement,” and were not “signed

or otherwise adopted by the witness.”).

       As a result, courts have also held that such interview reports may not be used to

impeach that witness “unless the witness has subscribed to or otherwise adopted the

statement as his own.” United States v. Saget, 991 F.2d 702, 710-11 (11th Cir. 1993);

see also United States v. Leonardi, 623 F.2d 746, 757 (2d Cir. 1980) (holding that

because “the written statement of the FBI agent was not attributable to [the witness]” it

was “properly rejected as a prior inconsistent statement”); United States v. Hill, 526 F.2d

1019, 1026 (10th Cir. 1975) (upholding the trial court’s decision to “not allow counsel to

use the 302 statement to impeach a witness because the witness did not prepare or sign

                                             6
Case 1:19-cr-10041-JDB Document 146 Filed 12/27/19 Page 7 of 12                PageID 500



the document and probably never adopted it.”). As the Supreme Court emphasized in

Palermo, it would “be grossly unfair to allow the defense to use statements to impeach a

witness which could not fairly be said to be the witness’ own rather than the product of

the investigator’s selections, interpretations, and interpolations.” Palermo, 360 U.S. at

350.

11.    Specific instances of prior good acts or lack of prior bad acts

       Specific instances of good conduct or good character are irrelevant to the conduct

charged in the Indictment. See, e.g., United States v. Berry, Case No. 4:06-cr-104, 2007

WL 324027, at *1 (N.D. Miss. Jan. 31, 2007) (“[T]he court does not presently see any

reason why [the defendant’s] career history or commendations as a physician would be

at all pertinent or relevant to the charges in the indictment . . . as a matter of principle,

[the defendant’s] commendations as a physician bear no relevance to whether or not she

committed the crimes of which she is accused since she could be the most competent,

skilled physician in the world and still have committed crimes. That is, being a good

physician does not demonstrate ipso facto that a person is truthful. Therefore, the court

concludes that as a preliminary matter, evidence of [the defendant’s] commendations as

a physician will be excluded unless otherwise shown to be relevant under Fed. R. Evid.

401 and 402 before submission before the jury.”).

       Whether the Defendant was an otherwise law abiding citizen who never abused

his position as a physician is not probative of his conduct in connection with the crimes

charged in this case. See Fed. R. Evid. 404(a), 405(a); See United States v. Dimora, 750

F.3d 619, 630 (6th Cir. 2014) (“For the same reason that prior ‘bad acts’ may not be used

to show predisposition to commit crimes, prior ‘good acts’ generally may not be used to


                                             7
Case 1:19-cr-10041-JDB Document 146 Filed 12/27/19 Page 8 of 12               PageID 501



show predisposition not to commit crimes”); United States v. Cleveland, No. 96 CR 207,

1997 WL 253124, at *2 (E.D. La. May 14, 1997) (“A defendant may not seek to establish

his innocence . . . through proof of the absence of criminal acts on specific occasions.”);

United States v. Hill, 40 F.3d 164, 168-69 (7th Cir. 1994) (“[A] defendant may not produce

evidence of specific instances of law-abidingness as part of his defense” in order to show

his good character).    In other words, there are no circumstances under which the

Defendant’s prior good acts are relevant to whether he engaged in the criminal conduct

charged in this case. Accordingly, specific instances of the Defendant’s good conduct

should be excluded as irrelevant.

       Relatedly, arguments or evidence of a defendant’s lack of prior bad acts are

inadmissible and should be excluded as well. Rule 405(a); see also United States v.

Silber, 456 Fed. App’x 559, 562 (6th Cir. 2012); United States v. Barry, 814 F.2d 1400,

1404 (9th Cir. 1987); Government of the Virgin Islands v. Grant, 775 F.2d 508, 510 (3d

Cir. 1985) (affirming trial court’s order precluding the defendant from testifying about his

lack of criminal record). For example, statements referring to a defendant’s “unblemished

record” or that a defendant “has never received so much as a parking ticket” do not

constitute evidence of a pertinent character trait and must be excluded.

12.    Improper character testimony

       Under Rules 404 and 405, a defendant in a criminal case has a limited right to offer

character evidence. A defendant may only offer evidence of a “pertinent trait,” and

ordinarily must limit that proof to “testimony about the person’s reputation or by testimony

in the form of an opinion.” Fed. R. Evid. 404(a)(2)(A); Fed. R. Evid. 405(a). Should the

defendant elect to place his character at issue, the United States may respond in two


                                             8
Case 1:19-cr-10041-JDB Document 146 Filed 12/27/19 Page 9 of 12                   PageID 502



ways: (1) by cross-examining the defense’s character witnesses about specific instances

of conduct, Fed. R. Evid. 405(a); and (2) by calling its own character witnesses in rebuttal,

Fed. R. Evid. 404(a)(2)(A). See Michelson v. United States, 335 U.S. 469, 479 (1948)

(“The price a defendant must pay for attempting to prove his good name is to throw open

the entire subject which the law has kept closed for his benefit . . . .”); United States v.

McGuire, 744 F.2d 1197, 1204 (6th Cir. 1984) (“[O]nce the defendant has ‘opened the

door’ by offering evidence as to his good character, the prosecution may rebut that

evidence . . . [and] has wide latitude on cross-examination.”).

       Further, “In the criminal context, a pertinent character trait is one that is relevant to

the offense charged.”      United States v. John, 309 F.3d 298, 303 (5th Cir. 2002).

Accordingly, courts should not allow defendants to introduce evidence of a character trait

that is irrelevant to the offense charged under Rule 404(a). See, e.g., United States v.

Han, 230 F.3d 560, 564 (3d Cir. 2000) (“[T]he proffered evidence of a character trait [must]

relate to some element at issue in the case.”).

       Traits such as intelligence or generosity are generally not to pertinent traits under

Rule 404(a)(2)(A). See, e.g., United States v. Nixon, 694 F.3d 623, 636 (6th Cir. 2012)

(“[T]he term ‘character trait’ does not encompass a witness’s memory or mental

capacity.”); United States v. West, 670 F.2d 675, 682 (7th Cir. 1982) (“We do not believe

that intelligence is a character trait within the meaning of the rule.”), overruled on other

grounds.




                                               9
Case 1:19-cr-10041-JDB Document 146 Filed 12/27/19 Page 10 of 12              PageID 503



13.    Evidence that the Defendants acted with good intentions with respect to
       Counts 2 through 6.

       A violation of 21 U.S.C. § 841(a)(1) requires the government to prove the

defendant acted knowingly or intentionally in issuing prescriptions without legitimate

medical purpose or outside the usual course of professional practice. There is no

requirement of willfulness – i.e. that the Defendants had malicious intent. Thus, claims

or evidence that the Defendants had good intentions in issuing prescriptions to the

patients are inadmissible. It is both irrelevant to any charge or defense under Rule 402,

and unduly prejudicial under Rule 403 in that it suggests the existence of a “good

intentions” defense where there is none. Further, Rule 404 prohibits the admission of

evidence of the Defendants’ good character.

       In United States v. Godofsky, --- F.3d. ----, 2019 WL 6315348, at *3 (6th Cir. Nov.

26, 2019), the Sixth Circuit highlighted a critical distinction between a proper good faith

defense and an improper “good intentions defense”. The court affirmed the trial court’s

refusal to give an instruction that defined “good faith” to mean “good intentions and an

honest exercise of professional judgment as to a patient’s medical needs.” Id. at *2. The

court explained that a proper good-faith defense, in this context, would mean “an objective

‘good faith’ attempt to comply with the law, as measured against the actions of a

reasonable doctor under the circumstances, allowing for reasonable mistake or

misunderstanding[,] that is, a doctor who ‘act[s] in accordance with what he reasonably

believed to be proper medical practice.’” Id. at *11 (quoting United States v. Volkman,

797 F.3d 377, 387 (6th Cir. 2015)). By contrast, a doctor’s “personal belief that [certain]

prescriptions would benefit his patients” is not relevant and would not form the basis for

a defense. Id. Put simply, a defendant cannot defend her prescribing decisions on the

                                            10
Case 1:19-cr-10041-JDB Document 146 Filed 12/27/19 Page 11 of 12              PageID 504



basis that she “personally believes that such unprofessional and illegitimate actions were

nonetheless beneficial” to patients “in an individual case.” Id. at *10.

       Accordingly, the Defendants should not be permitted to suggest—through

evidence, questioning, or argument—that they believed they were doing, or tried to do,

what was best for the patients. Such evidence cannot provide a defense and would only

encourage the jury to decide the case for reasons unrelated to the merits.

14.    The existence or content of the United States’ motions and any order of this
       Court in response to those Motions.

       The existence and content of this motion and other motions filed by the

government are irrelevant to the matters to be decided by the jury.

15.    Certain Expert Testimony

       While the government does not object to the defense expert generally, certain

topics should be excluded from his testimony, as irrelevant. Moreover, the prejudicial

effect of certain anticipated statements outweighs their probative value. The defense

expert should not be permitted to testify regarding any other “sting operation” or law

enforcement efforts. In addition, the expert should not be able to opine specifically on

what Dr. Alston did or did not know. While the expert may provide opinion testimony, his

testimony cannot be used to provide Defendant statements, or to provide an opinion on

the Defendants’ mental state. See Fed. R. Evid. 704 (“In a criminal case, an expert

witness must not state an opinion about whether the defendant did or did not have a

mental state or condition that constitutes an element of the crime charged or of a defense.

Those matters are for the trier of fact alone.”).




                                              11
Case 1:19-cr-10041-JDB Document 146 Filed 12/27/19 Page 12 of 12                PageID 505



                                              Respectfully Submitted,

                                              By:           /s/ _______
                                                     JILLIAN D. WILLIS
                                                     ANN WEBER LANGLEY
                                                     Trial Attorneys
                                                     United States Department of Justice
                                                     Criminal Division, Fraud Section




                               CERTIFICATE OF SERVICE

       On December 27th, 2019, I served a copy of this document by electronically filing

it on the Court’s electronic filing system.


                                                            /s/ _______
                                                     JILLIAN D. WILLIS
                                                     Trial Attorney
                                                     United States Department of Justice
                                                     Criminal Division, Fraud Section




                                                12
